Exhibit 10.3

EXECUTION VERSION

SUPPORT AND STANDSTILL AGREEMENT

This Support and Standstill Agreement (this “Agreement”) is made and entered
into as of August 12, 2015, by and among Fidelity National Information Services,
Inc., a Georgia corporation (“Parent”), and the other Persons whose names appear
on the signature pages hereto (each such Person, a “Stockholder” and,
collectively, the “Stockholders”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Merger Agreement.

RECITALS

A. On August 12, 2015, SunGard, a Delaware corporation (the “Company”), Parent,
Merger Sub 1, Merger Sub 2, Merger Sub 3 and SCCII entered into an Agreement and
Plan of Merger (the “Merger Agreement”) that, among other things, provides for
the merger of Merger Sub 1 with and into the Company, the merger of Merger 1
Surviving Corporation with and into Merger Sub 2, the merger of Merger Sub 3
with and into SCCII and the merger of Merger 2 Surviving Corporation with and
into Merger Sub 2 (collectively the “Mergers”).

B. The Stockholders agree to enter into this Agreement with respect to (x) all
Class A Common Stock of the Company, par value $0.001 per share, and Class L
Common Stock of the Company, par value $0.001 per share (collectively, the
“Company Common Stock”) and all 11.5% Cumulative Preferred Stock, par value
$0.001 per share (the “SCCII Preferred Stock”) of SCCII that the Stockholders
now or hereafter own, beneficially (as defined in Rule 13d-3 under the
Securities Exchange Act) or of record and (y) from and after the Effective Time,
all Voting Stock (as defined below) that each Stockholder owns, beneficially or
of record, or thereafter acquires.

C. The Stockholders are the owners of, and have either sole or shared voting
power over, such number of shares of Company Common Stock and SCCII Preferred
Stock as are indicated opposite each of their names on Schedule A attached
hereto.

D. Substantially concurrently herewith, certain other stockholders of the
Company and SCCII have entered into Support and Standstill Agreements with
Parent in the form hereof (the “Other Stockholders”)

E. Each of Parent and the Stockholders has determined that it is in its best
interests to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. Definitions. When used in this Agreement, the following terms in all of their
tenses, cases and correlative forms shall have the meanings assigned to them in
this Section 1 or elsewhere in this Agreement.



--------------------------------------------------------------------------------

“13D Group” shall mean any group of persons formed for the purpose of acquiring,
holding, voting or disposing of Voting Stock (or any securities convertible,
exchangeable for or otherwise exercisable to acquire such Voting Stock) which
would be required under Section 13(d) of the Exchange Act, and the rules and
regulations promulgated thereunder, to file a statement on Schedule 13D pursuant
to Rule 13d-l(a) or Schedule 13G pursuant to Rule 13d-1(c) with the SEC as a
“person” within the meaning of Section 13(d)(3) of the Exchange Act if such
group beneficially owned (within the meaning set forth in Rule 13d-3 or Rule
13d-5(b)(i) of the rules and regulations promulgated under the Exchange Act)
Voting Stock representing more than 5% of any class of Voting Stock then
outstanding.

“Beneficially Own”, “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning (or the correlative meaning, as applicable) set forth in Rule 13d-3 and
Rule 13d-5(b)(i) of the rules and regulations promulgated under the Securities
Exchange Act.

“Expiration Time” shall mean the earlier to occur of (a) the Effective Time and
(b) such date and time as the Merger Agreement shall be terminated in accordance
with Section 8.1 thereof.

“Final Lock-Up Period” shall mean the period from the Effective Time to the date
that is one day past the one hundred eighty (180) day anniversary of the
Effective Time.

“Initial Lock-Up Period” shall mean the period from the Effective Time to the
date that is one day past the ninety (90) day anniversary of the Effective Time.

“Permissible Group Activities” shall mean forming, joining or in any way
participating in a 13D Group (a) solely between or among the Stockholders and/or
any of the Other Stockholders, but solely, in respect of the disposition of
their respective Voting Stock, or (b) between or among the Stockholders and
their affiliates who have executed a joinder to this Agreement reasonably
satisfactory to Parent (but in no event more restrictive than the terms of this
Agreement), evidencing such affiliate’s agreement to be bound by and subject to
the terms and provisions hereof to the same effect as such transferring
Stockholder, solely in respect of Voting Stock acquired by such Stockholders and
such affiliates as consideration pursuant to the Merger Agreement.

“Seahawk Securities” means, collectively, any Company Common Stock or SCCII
Preferred Stock, any securities convertible into or exchangeable for any of the
foregoing, or any interest in or right to acquire any of the foregoing, whether
now owned or hereafter acquired by any party hereto.

“SEC” means the United States Securities and Exchange Commission.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

“Standstill Period” shall mean the period beginning at the Effective Time and
ending on the date when the Stockholders party to this Agreement no longer
Beneficially Own an aggregate of at least 0.5% of the Voting Stock of Parent.

“Transfer” shall mean any direct or indirect sale, assignment, encumbrance,
pledge, hypothecation, disposition, loan or other transfer, or entry into any
Contract with respect to any sale, assignment, encumbrance, pledge,
hypothecation, disposition, loan or other transfer, excluding (a) entry into
this Agreement and the Merger Agreement and the consummation of the transactions
contemplated hereby and thereby and (b) any transfer which may otherwise be
deemed to have occurred as a result of Permissible Group Activities.

“Voting Stock” shall mean shares of the common stock, par value $0.01, of Parent
(“Parent Common Stock”) and any other securities of Parent having the ordinary
power to vote in the election of members of the Board of Directors of Parent.

2. Agreement to Retain the Company Common Stock and the SCCII Preferred Stock.

2.1 No Transfer of Seahawk Securities. Until the Expiration Time, each
Stockholder agrees not to (a) Transfer any Seahawk Securities or (b) deposit any
Seahawk Securities into a voting trust or enter into a voting agreement with
respect to Seahawk Securities or grant any proxy (except as otherwise provided
herein), consent or power of attorney with respect thereto (other than pursuant
to this Agreement); provided that any Stockholder may Transfer any such Seahawk
Securities to any other Stockholder or any affiliate of any such Stockholders if
the transferee of such Seahawk Securities evidences in a writing reasonably
satisfactory to Parent such transferee’s agreement to be bound by and subject to
the terms and provisions hereof to the same effect as such transferring
Stockholder.

2.2 Additional Purchases. Until the Expiration Time, each Stockholder agrees
that any Seahawk Securities that such Stockholder purchases or otherwise
hereinafter acquires or with respect to which such Stockholder otherwise
acquires sole or shared voting power (other than by virtue of Permissible Group
Activities) after the execution of this Agreement and prior to the Expiration
Time shall be subject to the terms and conditions of this Agreement to the same
extent as if they were owned by such Stockholder as of the date hereof.

2.3 Unpermitted Transfers. Any Transfer or attempted Transfer of any Seahawk
Securities in violation of this Section 2 shall, to the fullest extent permitted
by applicable Law, be null and void ab initio.

3. Agreement to Consent and Approve.

3.1 Following the date hereof, Parent intends to file with the SEC a
registration statement on Form S-4 in connection with the issuance of the shares
of Parent Common Stock in the Merger (the “Form S-4”). Hereafter until the
Expiration Time, each Stockholder agrees that except as otherwise agreed with
Parent, promptly following the Form S-4 being declared effective by the SEC and
receipt by such Stockholder of the proxy statement,

 

3



--------------------------------------------------------------------------------

information statement, consent solicitation statement or similar document of the
Company with respect to the solicitation of consents from the Company’s
stockholders with respect to the Required Stockholder Approval included as a
prospectus/consent solicitation in the Form S-4 (the “Company Statement”), such
Stockholder shall execute and deliver a written consent adopting the Merger
Agreement and approving the Mergers for purposes of Delaware Law, the Company
Charter and as required under the Company Principal Investor Agreement or
otherwise to achieve the Required Stockholder Approval, substantially in the
form attached hereto as Exhibit A, and that it will thereafter not revoke,
withdraw or repudiate such written consent. Such written consent shall be
coupled with an interest and, prior to the Expiration Time, shall be
irrevocable. Hereafter until the Expiration Time, no Stockholder shall enter
into any tender, voting or other agreement, or grant a proxy or power of
attorney, with respect to the Seahawk Securities that is inconsistent with this
Agreement or otherwise take any other action with respect to the Seahawk
Securities that would in any way restrict, limit or interfere with the
performance of such Stockholder’s obligations hereunder or the transactions
contemplated hereby, including the receipt of the Required Stockholder Approval
and the consummation of the Mergers.

3.2 Hereafter until the Expiration Time, at any meeting of the stockholders of
the Company, or at any postponement or adjournment thereof, called to seek the
affirmative vote of the holders of the outstanding shares of Company Common
Stock to adopt the Merger Agreement or in any other circumstances upon which a
vote, consent or other approval with respect to the Merger Agreement, the
Mergers or the other transactions contemplated by the Merger Agreement or as
required under the Company Principal Investor Agreement is sought, each
Stockholder shall vote (or cause to be voted) all shares of Company Common Stock
currently or hereinafter owned by such Stockholder in favor of the foregoing.

3.3 Hereafter until the Expiration Time, at any meeting of the stockholders of
the Company or at any postponement or adjournment thereof or in any other
circumstances upon which any Stockholder’s vote, consent or other approval
(including by written consent) is sought, each Stockholder shall vote (or cause
to be voted) all Seahawk Securities (to the extent such Seahawk Securities are
then entitled to vote thereon), currently or hereinafter owned by such
Stockholder against and withhold consent with respect to any merger agreement or
merger (other than the Merger Agreement and the Mergers), consolidation,
combination, sale of all or substantially all of the assets, tender offer,
exchange offer, reorganization, recapitalization, dissolution, liquidation or
winding up of, by or involving the Company, SCCII or any of the Company
Subsidiaries. No Stockholder shall commit or agree to take any action
inconsistent with the foregoing that would be effective prior to the Expiration
Time.

4. Agreement Not to Exercise Appraisal Rights; Litigation. The Stockholders
shall not exercise, and hereby irrevocably and unconditionally waive, any
statutory rights (including under Section 262 of the DGCL) to demand appraisal
of any Seahawk Securities that may arise in connection with the Mergers or the
Merger Agreement. Each Stockholder agrees not to commence, join in, facilitate,
assist or encourage, and agrees to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Parent, Merger Sub 1, Merger Sub 2, Merger Sub 3, SCCII or the Company
or any of their respective successors or directors (a) challenging the validity
of, or seeking to enjoin the operation of, any provision of this Agreement or
(b) alleging a breach of any fiduciary duty of any Person in connection with the
evaluation, negotiation or entry into the Merger Agreement.

 

4



--------------------------------------------------------------------------------

5. Standstill and Additional Post-Effective Time Covenants.

5.1 Standstill. During the Standstill Period, each Stockholder agrees that it
will not, without the prior written consent of Parent, directly or indirectly:

(a) acquire, offer, seek or propose to acquire, or agree to acquire, directly or
indirectly, by purchase or otherwise (but excluding any action by Parent such as
a stock dividend, stock split or subdivision of Voting Stock or any acquisition
as a result of any Permissible Group Activities), (i) in the case of such
Stockholder, Beneficial Ownership of any Voting Stock of Parent other than such
Voting Stock of Parent received by it or another Stockholder as consideration
pursuant to the terms of the Merger Agreement, and (ii) in the case of any such
Stockholder, Beneficial Ownership of any Voting Stock of Parent if after giving
effect to such acquisition such Stockholder would Beneficially Own more than 5%
of the outstanding shares of Voting Stock of Parent;

(b) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
Securities Exchange Commission), or seek to advise or influence any Person with
respect to the voting of any Voting Stock of Parent;

(c) separately or in conjunction with any other Person in which it is or
proposes to be either a principal, partner or financing source or is acting or
proposes to act as broker or agent for compensation, submit a proposal for or
offer of (with or without conditions) (including to the Board of Directors of
Parent), any Extraordinary Transaction. “Extraordinary Transaction” means any of
the following involving Parent or any of its Subsidiaries or its or their
securities or a material amount of the assets or businesses of Parent or any of
its Subsidiaries: any tender offer or exchange offer, merger, acquisition,
business combination, reorganization, restructuring, recapitalization, sale or
acquisition of, or joint venture or other partnership with respect to, material
assets, or the liquidation or dissolution of Parent;

(d) form, join or in any way participate in a 13D Group (other than any
Permissible Group Activities);

(e) present at any annual meeting or any special meeting of Parent’s
stockholders or through action by written consent any proposal for consideration
for action by stockholders or propose any nominee for election to the Board or
seek the removal of any member of the Board;

(f) grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in Parent’s proxy card for an
annual meeting or a special meeting) or deposit any of the Voting Stock (or any
securities convertible, exchangeable for or otherwise exercisable to acquire
such Voting Stock) held by such Stockholder in a voting trust or subject them to
a voting agreement or other arrangement of similar effect;

 

5



--------------------------------------------------------------------------------

(g) issue, or cause to be issued, any public disclosure, statement or
announcement (including the filing or furnishing of any document or report with
the Securities and Exchange Commission or any other governmental agency) in
support of or against any solicitation described in clause (b) above;

(h) make any request or investigate under Sections 14-2-1602, 14-2-1603 and
14-2-720 of the Georgia Business Corporation Code; or

(i) request Parent or any of its representatives, directly or indirectly, to
amend or waive any provision of this Section 5.1; provided that any Stockholder
may confidentially request Parent to amend or waive any provision of this
Section 5.1 in a manner that would not be reasonably likely to require public
disclosure by Parent or such Stockholder.

5.2 [Reserved].

5.3 Release. Effective as of the Effective Time, each Stockholder, on behalf of
itself and its successors, assigns, heirs and beneficiaries and, to the extent
acting in a representative capacity, such Persons’ creditors, representatives,
agents, affiliates and attorneys of any of them (collectively, the “Releasing
Parties”), hereby fully and finally releases, acquits and forever discharges
Parent, the Merger Subs, the Company and each of their respective Subsidiaries,
and each of their respective direct or indirect directors, officers, employees,
partners, equityholders, members, affiliates, financial advisors, attorneys,
accountants, consultants, agents, representatives and predecessors
(collectively, the “Released Parties”), from any and all actions, causes of
action, suits, debts, accounts, bonds, bills, covenants, contracts,
controversies, claims, counterclaims, demands, liabilities, obligations,
damages, costs, expenses, compensation and other relief of every kind and nature
whatsoever, at law or in equity, whether known or unknown, in each case, which
exist at the Effective Time (“Claims”), which such Releasing Parties, or any of
them, had, has, or may have arising from, connected or related to, or caused by
any event, occurrence, cause or thing, of any type whatsoever, or otherwise,
arising out of or relating to or accruing from (x) their ownership of equity
securities of the Company or any of its Subsidiaries or (y) the Amended and
Restated Management Agreement, dated March 31, 2014, by and among SDS, the
Company, SCCII, SunGard Holding Corp., SunGard Holdco LLC, Bain Capital
Partners, LLC, Blackstone Communications Advisors I LLC, Blackstone Management
Partners IV L.L.C., Goldman, Sachs & Co., Kohlberg Kravis Roberts & Co. L.P.,
Providence Equity Partners L.L.C., Silver Lake Management Company, L.L.C. and
TPG GenPar IV, L.P. and any other Affiliate Agreement terminated pursuant to
Section 6.15 of the Merger Agreement (other than any provision of any such
Affiliate Agreement which survives pursuant to Section 6.15 of the Merger
Agreement); provided, however, that nothing in this Section 5.3 shall be
construed to release, acquit or discharge any Claims or rights that any of the
Releasing Parties had, have or may have (A) as an officer or director of any of
the Company or any of its Subsidiaries with respect to any Claims or rights to
indemnification under such entities’ certificate of incorporation or by-laws (or
equivalent organizational documents), each as

 

6



--------------------------------------------------------------------------------

amended to date, or under applicable law, (B) as an employee of the Company or
any of its Subsidiaries or (C) pursuant to this Agreement, the Merger Agreement,
the Registration Rights Agreement and any other agreement entered into in
connection with any of the foregoing (if a party thereto), (the “Release”). Such
Stockholder acknowledges that the consideration payable to such Stockholder as a
result of the Mergers provides good and sufficient consideration for every
promise, duty, release, obligation, agreement and right contained in the Release
and this Agreement. Such Stockholder agrees that it will not, and will cause the
Releasing Parties not to, institute any litigation, lawsuit, claim or action
against any Released Party with respect to any and all claims released in this
Agreement. Such Stockholder hereby represents and warrants that it has access to
adequate information regarding the terms of this Release, the scope and effect
of the releases set forth herein, and all other matters encompassed by this
release to make an informed and knowledgeable decision with regard to entering
into this Release and has not relied on the Released Parties in deciding to
enter into this Release and has instead made such Stockholder’s own independent
analysis and decision to enter into this Release.

5.4 Non-Solicitation. Each Stockholder shall not, for a period of one (1) year
after the Effective Time, directly or indirectly (a) encourage, induce or
otherwise solicit (or in any manner, attempt to encourage, induce or solicit)
any member of executive management of the Company set forth on Schedule B hereto
to terminate such Person’s employment with the Company or any of its
Subsidiaries, or (b) hire any such Person; provided that the foregoing shall not
be violated by (i) general advertising not targeted at any such Person, or
(ii) soliciting or hiring any Person who has been terminated by the Company.

5.5 Transfer Restrictions.

(a) No Transfer of Voting Stock. (i) During the Initial Lock-Up Period, each
Stockholder agrees, with respect to any Voting Stock acquired pursuant to the
terms of the Merger Agreement, not to Transfer any such Voting Stock or interest
therein or agree to or consummate any economic equivalent transactions (e.g.
sell puts), provided, however, that during the Initial Lock-Up Period, such
Stockholder shall be permitted to Transfer up to twenty-five percent (25%) of
the aggregate number of shares of Voting Stock acquired by such Stockholder
pursuant to the terms of the Merger Agreement, and (ii) during the Final Lock-Up
Period, each Stockholder agrees, with respect to any Voting Stock acquired
pursuant to the terms of the Merger Agreement, not to Transfer any such Voting
Stock or interest therein or agree to or consummate any economic equivalent
transactions (e.g. sell puts), provided, however, that during the Final Lock-Up
Period, such Stockholder shall be permitted, to Transfer up to fifty percent
(50%) of the aggregate number of shares of Voting Stock acquired by such
Stockholder pursuant to the terms of the Merger Agreement, less any shares so
transferred during the Initial Lock-Up Period. For the avoidance of doubt,
following the expiration of the Final Lock-Up Period, there shall be no
restrictions under this Agreement on Transfers of any Voting Stock acquired
pursuant to the terms of the Merger Agreement by the Stockholders other than as
provided in Section 5.5(c).

(b) The limitations set forth in Section 5.5(a) shall not apply to (w) any
Transfer as to which Parent gives its written consent, (x) any underwritten
public

 

7



--------------------------------------------------------------------------------

offering or marketed block trade to an unaffiliated third party or (y) any
Transfer to another Stockholder or any of their affiliates who has executed a
joinder to this Agreement reasonably satisfactory to Parent (but in no event
more restrictive than the terms of this Agreement), evidencing such affiliate’s
agreement to be bound by and subject to the terms and provisions hereof to the
same effect as such transferring Stockholder and (z) any Transfer solely to
tender into a tender or exchange offer commenced by a third party (for the
avoidance of doubt, not in violation of this Agreement) or by Parent; provided,
that with respect to an unsolicited tender or exchange offer commenced by a
third party, such Transfer shall be permitted only if (A) such tender or
exchange offer includes an irrevocable minimum tender condition of no less than
a majority of the then-outstanding Parent Common Stock and (B) as of the
expiration of such offer (x) no shareholder rights plan or analogous “poison
pill” of Parent is in effect or (y) the board of directors of Parent has
affirmatively publicly recommended to Parent’s shareholders that such
shareholders tender into such offer and has not publicly withdrawn or changed
such recommendation (any such transaction, an “Approved Change of Control”. Each
Stockholder will advise Parent on reasonable request as to the number of shares
of Voting Stock then held by such Stockholder.

(c) During the Standstill Period, each Stockholder agrees, with respect to any
Voting Stock acquired pursuant to the terms of the Merger Agreement, not to
Transfer any of the Voting Stock or any other equity security of Parent or any
of its Subsidiaries without the prior written consent of Parent to any Person
(other than Parent) who prior to or after giving effect to such Transfer would,
to the knowledge of such Stockholder, Beneficially Own five percent (5%) or more
of the Voting Stock of Parent (including any securities convertible,
exchangeable for or otherwise exercisable to acquire such Voting Stock within
sixty (60) days of such Transfer), other than (i) in the case of an investment
fund, to a limited partner of such fund in connection with pro rata
distributions to all limited partners of such investment fund, (ii) block trades
to investors who immediately following such trade would be eligible to report
their holding on Schedule 13G, (iii) underwriters in connection with
underwritten offerings or financial institutions as intermediaries in block
trades and (iv) in connection with and Approved Change of Control.

(d) Unpermitted Transfers. Any Transfer or attempted Transfer in violation of
this Section 5.5 shall, to the fullest extent permitted by applicable Law, be
null and void ab initio.

5.6 Legend on Securities. At the Effective Time, Parent may make a notation on
its records or give instructions to any transfer agents or registrars for the
Voting Stock in order to implement the restrictions on Transfer set forth in
this Agreement; provided that no such notation or instructions shall apply to
twenty-five percent (25%) of the aggregate number of shares of Voting Stock
acquired by such Stockholder pursuant to the terms of the Merger Agreement, and
provided further that Parent shall remove any such notation and/or cause any
such transfer agent or registrar to remove any such restrictions on Transfer
(i) ninety (90) days following the Closing Date, from an additional twenty-five
percent (25%) of the aggregate number of shares of Voting Stock acquired by such
Stockholder, and (ii) six (6) months following the Closing Date, from the
remaining shares of Voting Stock acquired by such Stockholder.

 

8



--------------------------------------------------------------------------------

6. Representations and Warranties of the Stockholders. Each Stockholder hereby
represents and warrants to Parent as follows:

6.1 Due Authority. Such Stockholder has the full power and authority to make,
enter into and carry out the terms of this Agreement. This Agreement has been
duly and validly executed and delivered by such Stockholder and constitutes a
valid and binding agreement of such Stockholder enforceable against it in
accordance with its terms, except to the extent enforceability may be limited by
the effect of applicable bankruptcy, reorganization, insolvency, moratorium or
other applicable Law affecting the enforcement of creditors’ rights generally
and the effect of general principles of equity, regardless of whether such
enforceability is considered in a proceeding at law or in equity.

6.2 Ownership of the Company Common Stock and the SCCII Preferred Stock. As of
the date hereof, such Stockholder is the owner of the shares of Company Common
Stock and the SCCII Preferred Stock indicated on Schedule A hereto opposite such
Stockholder’s name, free and clear of any and all Liens, other than those
(i) created by this Agreement, (ii) created by the Company Principal Investor
Agreement, the Company Registration Rights Agreement or the Company Stockholders
Agreement or (iii) as disclosed on Schedule A. Such Stockholder has and will
have until the Expiration Time either sole or shared voting power (including the
right to control such vote as contemplated herein), power of disposition, power
to issue instructions with respect to the matters set forth in this Agreement
and power to agree to all of the matters applicable to such Stockholder set
forth in this Agreement, in each case, over all shares of Company Common Stock
and all SCCII Preferred Stock currently or hereinafter owned by such
Stockholder. As of the date hereof, such Stockholder does not own any capital
stock or other voting securities of the Company or SCCII, other than the shares
of Company Common Stock and SCCII Preferred Stock set forth on Schedule A
opposite such Stockholder’s name. As of the date hereof, such Stockholder does
not own any rights to purchase or acquire any shares of capital stock or other
equity securities of the Company or SCCII, except pursuant to the Company
Principal Investor Agreement and the Company Stockholders Agreement or as set
forth on Schedule A opposite such Stockholder’s name.

6.3 No Conflict; Consents.

(a) The execution and delivery of this Agreement by such Stockholder does not,
and the performance by such Stockholder of the obligations under this Agreement
and the compliance by such Stockholder with any provisions hereof do not and
will not: (i) conflict with or violate any applicable Law applicable to such
Stockholder, (ii) contravene or conflict with, or result in any violation or
breach of, any provision of any charter, certificate of incorporation, articles
of association, by-laws, operating agreement or similar formation or governing
documents and instruments of such Stockholder, or (iii) result in any material
breach of or constitute a material default (or an event that with notice or
lapse of time or both would become a material default)

 

9



--------------------------------------------------------------------------------

under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any of the shares of
Company Common Stock or SCCII Preferred Stock owned by such Stockholder pursuant
to any Contract to which such Stockholder is a party or by which such
Stockholder is bound, except, in the case of clause (i) or (iii), as would not
reasonably be expected, either individually or in the aggregate, to materially
impair the ability of such Stockholder to perform its obligations hereunder or
to consummate the transactions contemplated hereby.

(b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to such Stockholder in connection with the execution
and delivery of this Agreement or the consummation by such Stockholder of the
transactions contemplated hereby.

6.4 Absence of Litigation. As of the date hereof, there is no Action pending
against, or, to the knowledge of such Stockholder, threatened against such
Stockholder that would reasonably be expected to materially impair the ability
of such Stockholder to perform such Stockholder’s obligations hereunder or to
consummate the transactions contemplated hereby.

6.5 Absence of Other Voting Agreement. Except for this Agreement, the Merger
Agreement, the Company Principal Investor Agreement and the Company Stockholders
Agreement, such Stockholder has not: (i) entered into any voting agreement,
voting trust or similar agreement with respect to any Company Common Stock,
SCCII Preferred Stock or other equity securities of the Company or SCCII owned
by such Stockholder, or (ii) granted any proxy, consent or power of attorney
with respect to any Company Common Stock, SCCII Preferred Stock or other equity
securities of the Company or SCCII owned by such Stockholder (other than as
contemplated by this Agreement).

7. Fiduciary Duties. The covenants and agreements set forth herein shall not
prevent any of the Stockholders’ designees serving on the board of directors of
the Company or of SCCII from taking any action, subject to the provisions of the
Merger Agreement, while acting in such designee’s capacity as a director of the
Company or of SCCII, as the case may be. Each Stockholder is entering into this
Agreement solely in its capacity as the owner of such Stockholder’s shares of
Company Common Stock or SCCII Preferred Stock.

8. Termination. Except as set forth herein with respect to specific provisions
hereof, this Agreement shall not terminate and shall remain in full force and
effect until fully performed by the parties hereto; provided that this Agreement
shall terminate at such date and time as the Merger Agreement shall be
terminated in accordance with Section 8.1 thereof; provided further that
Sections 2, 3 and 6 shall terminate and have no further force and effect
immediately as of and following the Effective Time.

9. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent any direct or indirect ownership or incidence of ownership of or
with respect to the Stockholders’ shares of Company Common Stock, SCCII
Preferred Stock or

 

10



--------------------------------------------------------------------------------

Voting Stock. All rights, ownership and economic benefits of and relating to the
Stockholders’ shares of Company Common Stock, SCCII Preferred Stock and Voting
Stock shall remain vested in and belong to the Stockholders, and Parent shall
have no authority to direct the Stockholders in the voting or disposition of any
of the shares of Company Common Stock, SCCII Preferred Stock or Voting Stock
except as otherwise provided herein.

10. Exclusivity. Until the Expiration Time, each Stockholder agrees to comply
with the obligations applicable to Affiliates of the Company pursuant to
Section 6.3 of the Merger Agreement as if they were parties thereto.

11. Miscellaneous.

11.1 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

11.2 Non-survival of Representations and Warranties. None of the representations
and warranties in this Agreement or in any schedule, instrument or other
document delivered pursuant to this Agreement shall survive the Effective Time
or the termination of this Agreement. This Section 11.2 shall not limit any
covenant or agreement contained in this Agreement that by its terms is to be
performed in whole or in part after the Effective Time or the termination of
this Agreement.

11.3 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns. Any assignment in violation of this
Section 11.3 shall be void.

11.4 Amendments and Modifications. Subject to applicable Law, this Agreement may
be amended, modified and supplemented in any and all respects by written
agreement signed by each of the parties hereto with respect to any of the terms
contained herein.

11.5 Specific Performance; Injunctive Relief. The parties hereby acknowledge and
agree that the failure of any party to perform its agreements and covenants
hereunder will cause irreparable injury to the non-breaching parties, for which
damages, even if available, will not be an adequate remedy. Accordingly, each
party shall be entitled to an injunction or injunctions to prevent or remedy
breaches or threatened breaches of this Agreement and to specifically enforce
the terms and provisions hereof and to any further equitable relief, this being
in addition to any other remedy to which any party is entitled under this
Agreement. The parties further agree to waive any requirement for the securing
or posting of any bond in connection with any such remedy, and that such remedy
shall be in addition to any other remedy to which a party is entitled at law or
in equity.

 

11



--------------------------------------------------------------------------------

11.6 Notices. All notices, consents and other communications hereunder shall be
in writing and shall be given (and shall be deemed to have been duly given upon
receipt) by hand delivery, by prepaid overnight courier (providing written proof
of delivery), by confirmed email transmission or by certified or registered mail
(return receipt requested and first class postage prepaid), addressed as
follows:

 

(i)   if to any Stockholder, to:  

c/o Goldman, Sachs & Co

200 West Street

New York, New York 10282

  Attention:    Sanjeev Mehra   E-mail: sanjeev.mehra@gs.com   with a concurrent
copy to (which shall not be considered notice):  

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

  Attention:    William R. Dougherty, Esq.      Elizabeth A. Cooper, Esq.  
Email: wdougherty@stblaw.com; ecooper@stblaw.com (ii)   if to Parent, to:  

Fidelity National Information Services, Inc.

601 Riverside Avenue

Jacksonville, FL 32204

  Attention:    Michael P. Oates      Marc M. Mayo   Email:
michael.oates@fisglobal.com; marc.mayo@fisglobal.com   with a concurrent copy to
(which shall not be considered notice):  

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

  Attention:    Robert S. Rachofsky, Esq.      Adam M. Turteltaub, Esq.   Email:
rrachofsky@willkie.com; aturteltaub@willkie.com

or to such other address (e.g., email address) for a party as shall be specified
in a notice given in accordance with this Section 11.6; provided that any notice
received by email transmission or otherwise at the addressee’s location on any
Business Day after 5:00 P.M. (addressee’s local time) shall be deemed to have
been received at 9:00 A.M. (addressee’s local time) on the next Business Day;
provided further that notice of any change to the address or any of the other
details specified in or pursuant to this Section 11.6 shall not be deemed to
have been received

 

12



--------------------------------------------------------------------------------

until, and shall be deemed to have been received upon, the later of the date
specified in such notice or the date that is five (5) Business Days after such
notice would otherwise be deemed to have been received pursuant to this
Section 11.6. Nothing in this Section 11.6 shall be deemed to constitute consent
to the manner or address for service of process in connection with any legal
proceeding, including litigation arising out of or in connection with this
Agreement.

11.7 APPLICABLE LAW; JURISDICTION OF DISPUTES. THIS AGREEMENT AND ALL
LITIGATION, CLAIMS, ACTIONS, SUITS, HEARINGS OR PROCEEDINGS (WHETHER CIVIL,
CRIMINAL OR ADMINISTRATIVE AND WHETHER BASED ON CONTRACT, TORT OR OTHERWISE),
DIRECTLY OR INDIRECTLY, ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF PARENT OR THE
STOCKHOLDERS IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF OR THEREOF, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT
OF LAWS PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE. EACH OF THE PARTIES HERETO HEREBY
(A) EXPRESSLY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE PERSONAL JURISDICTION OF
THE COURT OF CHANCERY OF THE STATE OF DELAWARE (PROVIDED, THAT IF JURISDICTION
IS NOT THEN AVAILABLE IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE, THE
PERSONAL JURISDICTION OF ANY UNITED STATES FEDERAL COURT LOCATED IN THE STATE OF
DELAWARE OR ANY OTHER DELAWARE STATE COURT) IN THE EVENT ANY DISPUTE ARISES OUT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
(B) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION
BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT AND (C) AGREES THAT IT
WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN THE COURT OF CHANCERY OF
THE STATE OF DELAWARE (PROVIDED, THAT IF JURISDICTION IS NOT THEN AVAILABLE IN
THE COURT OF CHANCERY OF THE STATE OF DELAWARE, SUCH ACTION MAY BE BROUGHT ANY
UNITED STATES FEDERAL COURT LOCATED IN THE STATE OF DELAWARE OR ANY OTHER
DELAWARE STATE COURT); PROVIDED THAT EACH OF THE PARTIES SHALL HAVE THE RIGHT TO
BRING ANY ACTION OR PROCEEDING FOR ENFORCEMENT OF A JUDGMENT ENTERED BY ANY
UNITED STATES FEDERAL COURT LOCATED IN THE STATE OF DELAWARE OR ANY DELAWARE
STATE COURT IN ANY OTHER COURT OR JURISDICTION.

11.8 WAIVER OF JURY TRIAL. EACH OF PARENT AND THE STOCKHOLDERS IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF PARENT OR THE STOCKHOLDERS IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF.

 

13



--------------------------------------------------------------------------------

11.9 Entire Agreement; Third-Party Beneficiaries. This Agreement constitutes the
entire agreement and supersede all prior agreements and understandings, both
written and oral, among the parties hereto with respect to the subject matter
hereof, and is not intended to confer upon any Person other than the parties
hereto any rights, benefits, remedies, obligations or liabilities hereunder.

11.10 Counterparts. This Agreement may be executed in multiple counterparts,
each of which when executed and delivered shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.

11.11 Effect of Headings. Headings of the articles and sections of this
Agreement and the table of contents, schedules and exhibits are for convenience
of the parties only and shall be given no substantive or interpretative effect
whatsoever.

11.12 No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a Contract between the parties hereto unless
and until this Agreement is executed and delivered by all parties hereto.

11.13 Legal Representation. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement. The headings preceding the text of articles and
sections included in this Agreement are for convenience only and shall not be
deemed part of this Agreement or be given any effect in interpreting this
Agreement.

11.14 Expenses. Except as otherwise provided herein or in the Merger Agreement,
all costs and expenses incurred in connection with this Agreement and the
consummation of the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses (or, in the case of costs and expenses of the
Stockholders incurred prior to the Effective Time, the Company), whether or not
any of the transactions contemplated hereby are consummated.

11.15 No Recourse. Notwithstanding anything to the contrary contained herein or
otherwise, but without limiting any provision in the Merger Agreement, this
Agreement may only be enforced against, and any claims or causes of action that
may be based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement or the transactions contemplated
hereby, may only be made against the entities and Persons that are expressly
identified as parties to this Agreement in their capacities as such and no
former, current or future stockholders, equity holders, controlling persons,
directors, officers, employees, general or limited partners, members, managers,
agents or affiliates of any party hereto, or any former, current or future
direct or indirect stockholder, equity holder, controlling person, director,
officer, employee, general or limited partner, member, manager, agent or

 

14



--------------------------------------------------------------------------------

affiliate of any of the foregoing (each, a “Non-Recourse Party”) shall have any
liability for any obligations or liabilities of the parties to this Agreement or
for any claim (whether in tort, contract or otherwise) based on, in respect of,
or by reason of, the transactions contemplated hereby or in respect of any oral
representations made or alleged to be made in connection herewith. Without
limiting the rights of any party against the other parties hereto, in no event
shall any party or any of its affiliates seek to enforce this Agreement against,
make any claims for breach of this Agreement against, or seek to recover
monetary damages from, any Non-Recourse Party.

11.16 Other Stockholder Parties. Notwithstanding anything in this Agreement to
the contrary, Parent acknowledges that certain of each Stockholder’s affiliates
and other platforms trade securities and syndicated bank debt and originate
loans (including the provision of debt financing for transactions similar to the
transactions contemplated by the Merger Agreement) and nothing herein shall
restrict the ability of such affiliates or platforms to trade securities and
syndicated bank debt and originate loans in the ordinary course of business. In
addition to, and without limitation of, the foregoing, notwithstanding anything
in this Agreement to the contrary, (A) none of the provisions of this Agreement
shall in any way limit the activities of Goldman, Sachs & Co. and its affiliates
(other than the Stockholders party to this Agreement) relating to, and
(B) Goldman, Sachs & Co. and its affiliates (other than the Stockholders party
to this Agreement) may engage in, any brokerage, investment advisory, financial
advisory, anti-raid advisory, merger advisory, financing, asset management,
trading, market making, arbitrage, investment activity and other similar
activities and for the avoidance of doubt, any Parent Common Stock acquired by
Goldman, Sachs & Co. and its affiliates (other than the Stockholders party to
this Agreement) after the date hereof in connection with any of the foregoing
activities shall not be deemed to be subject to the terms of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

15



--------------------------------------------------------------------------------

In witness whereof, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

FIDELITY NATIONAL INFORMATION SERVICES, INC. By:  

/s/ Gary S. Norcross

Name:   Gary S. Norcross Title:   President and Chief Executive Officer

[Signature Page to Support and Standstill Agreement]



--------------------------------------------------------------------------------

In witness whereof, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

GS CAPITAL PARTNERS 2000, L.P.     GS CAPITAL PARTNERS V FUND, L.P. By:   GS
Advisors 2000, L.L.C.,     By:   GSCP V Advisors, L.L.C.,   its General Partner
      its General Partner By:  

*

    By:  

*

  Name:   Sanjeev Mehra       Name:   Sanjeev Mehra   Title:   Vice President  
    Title:   Managing Director GS CAPITAL PARTNERS 2000 EMPLOYEE FUND, L.P.    
GS CAPITAL PARTNERS V INSTITUTIONAL, L.P. By:   GS Employee Funds 2000 GP,
L.L.C.,     By:   GS Advisors V, L.L.C.,   its General Partner       its General
Partner By:  

*

    By:  

*

  Name:   Sanjeev Mehra       Name:   Sanjeev Mehra   Title:   Vice President  
    Title:   Managing Director GS CAPITAL PARTNERS 2000 OFFSHORE, L.P.     GS
CAPITAL PARTNERS V GMBH & CO. KG By:   GS Advisors 2000, L.L.C.,     By:   GS
Advisors V L.L.C.,   its General Partner       its Managing Limited Partner By:
 

*

    By:  

*

  Name:   Sanjeev Mehra       Name:   Sanjeev Mehra   Title:   Vice President  
    Title:   Managing Director GOLDMAN SACHS DIRECT INVESTMENT FUND 2000, L.P.  
  GS CAPITAL PARTNERS 2000 GMBH & CO. BETEILIGUNGS KG By:  

GS Employee Funds 2000 GP, L.L.C.,

its General Partner

    By:   Goldman, Sachs Management GP GmbH, its General Partner By:  

*

    By:  

/s/ Michael Schramm

  Name:   Sanjeev Mehra       Name:   Michael Schramm   Title:   Vice President
      Title:   Managing Director GS CAPITAL PARTNERS V OFFSHORE FUND, L.P.    
By:  

/s/ Dr. Arne Lawall

 

By:

 

 

GSCP V Offshore Advisors, L.L.C.,

     

Name:

Title:

 

Dr. Arne Lawall

Executive Director

  its General Partner         By:  

*

          Name:   Sanjeev Mehra           Title:   Managing Director        

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/ Sanjeev Mehra

Name:   Sanjeev Mehra

[Signature page to Support and Standstill Agreement]